


Exhibit 10.29

 

 

AGREEMENT REGARDING

CONTINUED REINSURANCE OF INSURANCE PRODUCTS

 

THIS AGREEMENT REGARDING CONTINUED REINSURANCE OF INSURANCE PRODUCTS (this
“Agreement”) is dated as of this 24th day of May, 2004, by and between General
Electric Capital Company, a Delaware corporation (“GECC”), and Viking Insurance
Company Ltd., a Bermuda insurance company (“Viking”).

 


RECITALS

 

               

                WHEREAS, certain credit card customers of GECC’s GE Consumer
Finance-Americas Unit (“GECFA”) in the United States and Canada are provided
and/or offered credit insurance underwritten by American Bankers Insurance
Company of Florida, American Bankers Life Assurance Company of Florida, First
Fortis Life Insurance Company and Financial Insurance Exchange (collectively
“ABIG”), covering the GECFA credit card accounts of such customers (“Credit
Insurance”);

 

WHEREAS, such Credit Insurance is reinsured by Viking;

 

WHEREAS, GECC’s Vendor Financial Services Unit (“VFS”) purchases from ABIG, on
behalf of lessees, property and casualty insurance covering certain equipment
leased by VFS to lessees (“Collateral Protection Insurance”);

 

WHEREAS, such Collateral Protection Insurance is reinsured by Viking; and

 

WHEREAS, GECC and Viking desire to make certain agreements with respect to the
continued use of Viking as the reinsurer for Credit Insurance and Collateral
Protection Insurance.

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

AGREEMENTS

1.               Agreements Relating to Card Services.

(a)   GECC agrees that it shall cause GECFA to take all commercially reasonable
efforts to maintain the following contractual relationships: (i) ABIG as the
insurer for any Credit Insurance provided or offered by GECFA and (ii) Viking as
the reinsurer of such Credit Insurance.

(b)   GECC shall provide incentives, as appropriate, to GECFA to maintain the
arrangements described in clause (a) above, including

 

--------------------------------------------------------------------------------


“management reporting” of credit for profits Viking earns on reinsurance
contracts relating to Credit Insurance.

 

(c)                   Viking acknowledges and agrees that GECC and GECFA 
maintain the right to agree to any changes in underwriting standards proposed by
ABIG that GECFA deems appropriate, consistent with past practice, to maximize
the profitability of the reinsurance.

(d)                   Notwithstanding clause (a) above, GECC and GECFA may, at
any time, in whole or in part, terminate Credit Insurance, replace Credit
Insurance with another product and/or terminate new Credit Insurance
enrollments; provided, however, that in the event of the termination or
replacement of existing Credit Insurance by GECC or GECFA, GECC shall pay
Viking, in accordance with the terms set forth in Schedule A hereto, an amount
equal to the net underwriting income Viking was projected to receive as the
reinsurer of the terminated or replaced Credit Insurance during the period
beginning on the date of termination or replacement through December 31, 2008;
provided, however, that terminations (i) initiated by someone other than GECC or
GECFA, (ii) required by the terms of the Credit Insurance or (iii) pursuant to a
sale or transfer of the underlying credit card accounts shall not trigger any
such payments from GECC to Viking.

2.   Agreements Relating to VFS.   Except to the extent inconsistent with that
certain Final Approval Order and Judgment dated December 11, 2003 entered by the
Circuit Court of Mobile County, Alabama (Docket Number CV- 02-1133):

(a)                   GECC agrees that until March 1, 2004, to the extent that
Collateral Protection Insurance is placed with respect to certain equipment
leased by VFS to third parties, GECC shall cause VFS to continue to use ABIG as
insurer and Viking as reinsurer.

 

(b)                   GECC shall provide incentives, as appropriate, to VFS to
maintain the arrangements described in clause (a) above, including “management
reporting” of credit for profits Viking earns on reinsurance contracts relating
to Collateral Protection Insurance.

 

3.  Agreements Relating to Viking.  Viking shall report to GECC, no less
frequently than monthly, the net underwriting profits earned by Viking on
reinsurance contracts relating to Credit Insurance and Collateral Protection
Insurance.

 

                4.   Records and Audits.  Viking shall maintain such books and
records related to this Agreement as are reasonably necessary for an accurate
audit and verification of Viking’s duties and obligations under this Agreement
for at least two (2) years following termination of this Agreement and shall
provide GECC or its designees who are authorized to view such records with
access to such records upon request.

 

2

--------------------------------------------------------------------------------


                5.  Compliance with Law.  Each party shall comply with all laws
applicable to such party’s performance under this Agreement.

 

6.  Assignment.  This Agreement may not be assigned, in whole or in part,
whether by operation of law or otherwise.

 

7.  Confidentiality.   This Agreement, any of the terms thereof and all
non-public information exchanged by the parties pursuant to this Agreement are
confidential (“Confidential Information”) and no party shall disclose any
Confidential Information of the other party, except as otherwise required by
law, or pursuant to a subpoena or order issued by a court of competent
jurisdiction, or to enforce their rights under this Agreement.  In the event
that a party receives a request to disclose any Confidential Information of the
other party under such subpoena or order, such party shall (i) notify such other
party within ten (10) days after receipt of such request; (ii) consult with that
party on the advisability of taking steps to resist or narrow such request; and
(iii) if disclosure is required or deemed advisable, cooperate with that party
in any attempt that such party may make to obtain an order or other reliable
assurance that confidential treatment will be accorded to designated portions of
the Confidential Information.  Information will not be deemed Confidential
Information if (a) the information is already in the possession of or was
independently developed by the party with respect to which the Confidential
Information is not concerned and is not otherwise subject to an agreement as to
confidentiality; (b) the information becomes generally available in the public
domain other than as a result of a disclosure by such party in breach of this
Agreement; or (c) the information is not acquired from any party known to be in
breach of an obligation of secrecy.

 

8.             Severability.  The provisions of this Agreement are severable and
if any clause or provision of this Agreement shall be held to be invalid,
illegal or unenforceable in whole or in part under any rule of law or public
policy, all other provisions of this Agreement shall nevertheless remain in full
force and effect.

 

9.             Captions.  The captions in this Agreement are used for means of
reference only and shall not affect in any way the interpretation or
construction of this Agreement.

 

10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to
principles of conflicts of laws.

 

11.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but such counterparts
together shall constitute one and the same instrument.

 

12.           Exclusions.  For purposes of clarity, the term “Credit Insurance”
does not mean mortgage insurance, debt cancellation contracts or debt suspension
contracts.

 

3

--------------------------------------------------------------------------------


 

13.           Termination.   Except as otherwise provided in Section 4 above and
in this Section 13, the parties’ obligations under this Agreement shall
terminate on the earlier of (i) December 31, 2008 or (ii) after termination of
all Viking reinsurance contracts relating to Credit Insurance and/or Collateral
Protection Insurance, the date of final payment of any amounts due to GECC or
Viking under this Agreement.  Notwithstanding the foregoing, if Viking continues
to reinsure Credit Insurance and/or Collateral Protection Insurance after
December 31, 2008: (a) Viking shall pay to GECC, in accordance with the terms
set forth in Schedule A hereto, an amount equal to 90% of any net underwriting
income on such reinsured business; and (b) GECC shall pay to Viking, in
accordance with the terms set forth in Schedule A hereto, an amount equal to
110% of any net underwriting loss on such reinsured business.

 

14.           Dispute Resolution.  The parties agree to the dispute resolution
procedures set forth in Schedule A attached hereto.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

By:

/s/ James A. Parke

 

 

Name: James A. Parke

 

 

Title:  Vice Chairman and Executive Officer

 

 

 

 

 

 

 

VIKING INSURANCE COMPANY LTD.

 

 

 

 

By:

/s/ T. Burt Hazelwood

 

 

Name: T. Burt Hazelwood

 

 

Title:  Chief Financial Officer

 

 

5

--------------------------------------------------------------------------------


 

 


SCHEDULE A TO


AGREEMENT REGARDING


CONTINUED REINSURANCE OF INSURANCE PRODUCTS

 

 

 

PAYMENTS

 


SECTION 1.01                           PAYMENTS BY GECC TO VIKING.


WITH RESPECT TO PAYMENTS TO BE MADE BY GECC TO VIKING PURSUANT TO SECTIONS 1(D)
OR 13 OF THE AGREEMENT, GECC SHALL DELIVER TO VIKING ON EACH APRIL 30, JULY 31,
OCTOBER 31 AND JANUARY 31, COMMENCING APRIL 30, 2004, A QUARTERLY STATEMENT IN
ARREARS WITH RESPECT TO THE IMMEDIATELY PRECEDING CALENDAR QUARTER DETAILING
PAYMENTS DUE TO VIKING.  GECC SHALL PAY TO VIKING THE AMOUNT SET FORTH IN EACH
QUARTERLY STATEMENT WITHIN THIRTY (30) DAYS OF THE DATE OF SUCH STATEMENT.  IN
THE EVENT THAT ALL OR ANY PORTION OF ANY PAYMENT DUE VIKING PURSUANT TO THE
AGREEMENT BECOMES OVERDUE, THE PORTION OF THE AMOUNT OVERDUE SHALL BEAR INTEREST
AT AN ANNUAL RATE EQUAL TO THE THEN CURRENT THIRTY (30) DAY U.S. TREASURY BILL
DISCOUNT RATE ON THE DATE THAT THE PAYMENT BECOMES OVERDUE PLUS 200 BASIS
POINTS, FOR THE PERIOD THAT THE AMOUNT IS OVERDUE.  AS SOON AS PRACTICABLE AFTER
RECEIPT BY GECC OF ANY REASONABLE WRITTEN REQUEST BY VIKING, GECC SHALL PROVIDE
VIKING WITH REASONABLY DETAILED DATA AND DOCUMENTATION SUFFICIENT TO SUPPORT THE
CALCULATION OF ANY AMOUNT DUE TO VIKING UNDER SECTIONS 1(D) OR 13 OF THE
AGREEMENT FOR THE PURPOSE OF VERIFYING THE ACCURACY OF SUCH CALCULATION.  IF,
AFTER REVIEWING SUCH DATA AND DOCUMENTATION, VIKING DISPUTES GECC’S CALCULATION
OF ANY AMOUNT DUE TO VIKING, THEN THE DISPUTE SHALL BE RESOLVED PURSUANT TO THE
DISPUTE RESOLUTION PROCEDURE SET FORTH IN SECTIONS 2.01 THROUGH 2.05 BELOW.


SECTION 1.02                           PAYMENTS BY VIKING TO GECC.


WITH RESPECT TO PAYMENTS TO BE MADE BY VIKING TO GECC PURSUANT TO SECTION 13 OF
THE AGREEMENT, VIKING SHALL DELIVER TO GECC ON EACH APRIL 30, JULY 31, OCTOBER
31 AND JANUARY 31, COMMENCING APRIL 30, 2004, A QUARTERLY STATEMENT IN ARREARS
WITH RESPECT TO THE IMMEDIATELY PRECEDING CALENDAR QUARTER DETAILING PAYMENTS
DUE TO GECC.  VIKING SHALL PAY TO GECC THE AMOUNT SET FORTH IN EACH QUARTERLY
STATEMENT WITHIN THIRTY (30) DAYS OF THE DATE OF SUCH STATEMENT.  IN THE EVENT
THAT ALL OR ANY PORTION OF ANY PAYMENT DUE GECC PURSUANT TO THE AGREEMENT
BECOMES OVERDUE, THE PORTION OF THE AMOUNT OVERDUE SHALL BEAR INTEREST AT AN
ANNUAL RATE EQUAL TO THE THEN CURRENT THIRTY (30) DAY U.S. TREASURY BILL
DISCOUNT RATE ON THE DATE THAT THE PAYMENT BECOMES OVERDUE PLUS 200 BASIS
POINTS, FOR THE PERIOD THAT THE AMOUNT IS OVERDUE.  AS SOON AS PRACTICABLE AFTER
RECEIPT BY VIKING OF ANY REASONABLE WRITTEN REQUEST BY GECC, VIKING SHALL
PROVIDE GECC WITH REASONABLY DETAILED DATA AND DOCUMENTATION SUFFICIENT TO
SUPPORT THE CALCULATION OF ANY AMOUNT DUE TO GECC UNDER SECTION 13 OF THE
AGREEMENT FOR THE PURPOSE OF VERIFYING THE ACCURACY OF SUCH CALCULATION.  IF,
AFTER REVIEWING SUCH DATA AND DOCUMENTATION, GECC DISPUTES VIKING’S CALCULATION
OF


 


6

--------------------------------------------------------------------------------



ANY AMOUNT DUE TO GECC, THEN THE DISPUTE SHALL BE RESOLVED PURSUANT TO THE
DISPUTE RESOLUTION PROCEDURE SET FORTH IN SECTIONS 2.01 THROUGH 2.05 BELOW.


 


DISPUTE RESOLUTION


                SECTION 2.01                           GENERAL PROVISIONS.


                (A) ANY DISPUTE, CONTROVERSY OR CLAIM ARISING OUT OF OR RELATING
TO THE AGREEMENT OR THE VALIDITY, INTERPRETATION, BREACH OR TERMINATION THEREOF
(A “DISPUTE”), SHALL BE RESOLVED IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN
THIS SCHEDULE A, WHICH SHALL BE THE SOLE AND EXCLUSIVE PROCEDURES FOR THE
RESOLUTION OF ANY SUCH DISPUTE UNLESS OTHERWISE SPECIFIED BELOW.


                (B) COMMENCING WITH THE REQUEST CONTEMPLATED BY SECTION 2.02,
ALL COMMUNICATIONS BETWEEN THE PARTIES OR THEIR REPRESENTATIVES IN CONNECTION
WITH THE ATTEMPTED RESOLUTION OF ANY DISPUTE, INCLUDING ANY MEDIATOR’S
EVALUATION REFERRED TO IN SECTION 2.03, SHALL BE DEEMED TO HAVE BEEN DELIVERED
IN FURTHERANCE OF A DISPUTE SETTLEMENT AND SHALL BE EXEMPT FROM DISCOVERY AND
PRODUCTION, AND SHALL NOT BE ADMISSIBLE IN EVIDENCE FOR ANY REASON (WHETHER AS
AN ADMISSION OR OTHERWISE), IN ANY ARBITRAL OR OTHER PROCEEDING FOR THE
RESOLUTION OF THE DISPUTE.


                (C) IN CONNECTION WITH ANY DISPUTE, THE PARTIES EXPRESSLY WAIVE
AND FOREGO ANY RIGHT TO (I) PUNITIVE, EXEMPLARY, STATUTORILY-ENHANCED OR SIMILAR
DAMAGES IN EXCESS OF COMPENSATORY DAMAGES, AND (II) TRIAL BY JURY.


                (D) THE SPECIFIC PROCEDURES SET FORTH BELOW, INCLUDING BUT NOT
LIMITED TO THE TIME LIMITS REFERENCED THEREIN, MAY BE MODIFIED BY AGREEMENT OF
THE PARTIES IN WRITING.


                (E) ALL APPLICABLE STATUTES OF LIMITATIONS AND DEFENSES BASED
UPON THE PASSAGE OF TIME SHALL BE TOLLED WHILE THE PROCEDURES SPECIFIED IN THIS
SCHEDULE A ARE PENDING.  THE PARTIES WILL TAKE SUCH ACTION, IF ANY, REQUIRED TO
EFFECTUATE SUCH TOLLING.


                SECTION 2.02                           CONSIDERATION BY SENIOR
EXECUTIVES.


                IF A DISPUTE IS NOT RESOLVED IN THE NORMAL COURSE OF BUSINESS AT
THE OPERATIONAL LEVEL, THE PARTIES SHALL ATTEMPT IN GOOD FAITH TO RESOLVE ANY
DISPUTE BY NEGOTIATION BETWEEN EXECUTIVES WHO ARE OFFICERS OF THE RESPECTIVE
BUSINESS ENTITIES INVOLVED IN THE DISPUTE.  EITHER PARTY MAY INITIATE THE
EXECUTIVE NEGOTIATION PROCESS BY WRITTEN NOTICE TO THE OTHER.  FIFTEEN (15) DAYS
AFTER DELIVERY OF THE NOTICE, THE RECEIVING PARTY SHALL SUBMIT TO THE OTHER A
WRITTEN RESPONSE. THE NOTICE AND RESPONSE SHALL INCLUDE (I) A STATEMENT OF THE
DISPUTE AND OF EACH PARTY’S POSITION, AND (II) THE NAME AND TITLE OF THE
EXECUTIVE WHO WILL REPRESENT THAT PARTY AND OF ANY OTHER PERSON WHO WILL
ACCOMPANY THE EXECUTIVE. SUCH EXECUTIVES WILL MEET IN PERSON OR BY TELEPHONE
WITHIN THIRTY (30) DAYS OF THE INITIAL NOTICE TO SEEK A RESOLUTION OF THE
DISPUTE.


 

7

--------------------------------------------------------------------------------


 


SECTION 2.03                           MEDIATION.


IF A DISPUTE IS NOT RESOLVED BY NEGOTIATION AS PROVIDED IN SECTION 2.02 WITHIN
FORTY-FIVE (45) DAYS FROM THE DELIVERY OF THE INITIAL NOTICE, THEN EITHER PARTY
MAY SUBMIT THE DISPUTE FOR RESOLUTION BY MEDIATION PURSUANT TO THE CPR INSTITUTE
FOR DISPUTE RESOLUTION (“CPR”) MODEL MEDIATION PROCEDURE AS THEN IN EFFECT. THE
PARTIES WILL SELECT A MEDIATOR FROM THE CPR PANELS OF DISTINGUISHED NEUTRALS,
BUT SUCH MEDIATOR MUST HAVE PRIOR U.S. REINSURANCE EXPERIENCE EITHER AS A LAWYER
OR AS A PRESENT OR FORMER OFFICER OR MANAGEMENT EMPLOYEE OF A REINSURANCE
COMPANY, BUT NOT OF VIKING OR GECC, OR ANY OF THEIR RESPECTIVE AFFILIATES. 
EITHER PARTY AT COMMENCEMENT OF THE MEDIATION MAY ASK THE MEDIATOR TO PROVIDE AN
EVALUATION OF THE DISPUTE AND THE PARTIES’ RELATIVE POSITIONS.


                SECTION 2.04                           ARBITRATION.


                (A)  IF A DISPUTE IS NOT RESOLVED BY MEDIATION AS PROVIDED IN
SECTION 2.03 WITHIN THIRTY (30) DAYS OF THE SELECTION OF A MEDIATOR (UNLESS THE
MEDIATOR CHOOSES TO WITHDRAW SOONER), EITHER PARTY MAY SUBMIT THE DISPUTE TO BE
FINALLY RESOLVED BY ARBITRATION PURSUANT TO THE CPR RULES FOR NON-ADMINISTERED
ARBITRATION AS THEN IN EFFECT.  THE PARTIES CONSENT TO A SINGLE, CONSOLIDATED
ARBITRATION FOR ALL KNOWN DISPUTES EXISTING AT THE TIME OF THE ARBITRATION AND
FOR WHICH ARBITRATION IS PERMITTED.


                (B)  THE NEUTRAL ORGANIZATION FOR PURPOSES OF THE CPR
ARBITRATION RULES WILL BE THE CPR. THE ARBITRAL TRIBUNAL SHALL BE COMPOSED OF
THREE ARBITRATORS WHO ARE EACH EXPERIENCED IN THE U.S. REINSURANCE BUSINESS, OF
WHOM EACH PARTY SHALL APPOINT ONE IN ACCORDANCE WITH THE “SCREENED” APPOINTMENT
PROCEDURE PROVIDED IN RULE 5.4 OF THE CPR RULES.  THE NON-PARTY APPOINTED
ARBITRATOR MUST HAVE PRIOR U.S. REINSURANCE EXPERIENCE AS A PRESENT OR FORMER
OFFICER OR MANAGEMENT EMPLOYEE OF A REINSURANCE COMPANY, BUT NOT OF VIKING OR
THE GECC, OR ANY OF THEIR RESPECTIVE AFFILIATES.  THE ARBITRATION SHALL BE
CONDUCTED IN NEW YORK CITY.  EACH PARTY SHALL BE PERMITTED TO PRESENT ITS CASE,
WITNESSES AND EVIDENCE, IF ANY, IN THE PRESENCE OF THE OTHER PARTY. A WRITTEN
TRANSCRIPT OF THE PROCEEDINGS SHALL BE MADE AND FURNISHED TO THE PARTIES. THE
ARBITRATORS SHALL DETERMINE THE DISPUTE IN ACCORDANCE WITH THE LAW OF THE STATE
OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW RULES OR OTHER RULES
THAT MIGHT RENDER SUCH LAW INAPPLICABLE OR UNAVAILABLE, AND SHALL APPLY THIS
AGREEMENT ACCORDING TO ITS TERMS, PROVIDED THAT THE PROVISIONS RELATING TO
ARBITRATION SHALL BE GOVERNED BY THE FEDERAL ARBITRATION ACT, 9 U.S.C. §§ 1 ET
SEQ.


                (C)  THE PARTIES AGREE TO BE BOUND BY ANY AWARD OR ORDER
RESULTING FROM ANY ARBITRATION CONDUCTED HEREUNDER AND FURTHER AGREE THAT
JUDGMENT ON ANY AWARD OR ORDER RESULTING FROM AN ARBITRATION CONDUCTED UNDER
THIS SECTION 2.04 MAY BE ENTERED AND ENFORCED IN ANY COURT HAVING JURISDICTION
THEREOF.


                (D)  EXCEPT AS EXPRESSLY PERMITTED BY THIS AGREEMENT, NO PARTY
WILL COMMENCE OR VOLUNTARILY PARTICIPATE IN ANY COURT ACTION OR PROCEEDING
CONCERNING A DISPUTE, EXCEPT (I) FOR ENFORCEMENT AS CONTEMPLATED BY SECTION
2.04(C) ABOVE, (II) TO RESTRICT OR VACATE AN ARBITRAL DECISION BASED ON THE
GROUNDS SPECIFIED UNDER


 


8

--------------------------------------------------------------------------------



 


APPLICABLE LAW, OR (III) FOR INTERIM RELIEF AS PROVIDED IN PARAGRAPH (E) BELOW. 
FOR PURPOSES OF THE FOREGOING THE PARTIES HERETO SUBMIT TO THE NON-EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK.


                (E)  IN ADDITION TO THE AUTHORITY OTHERWISE CONFERRED ON THE
ARBITRAL TRIBUNAL, THE TRIBUNAL SHALL HAVE THE AUTHORITY TO MAKE SUCH ORDERS FOR
INTERIM RELIEF, INCLUDING INJUNCTIVE RELIEF, AS IT MAY DEEM JUST AND EQUITABLE. 
NOTWITHSTANDING PARAGRAPH (D) ABOVE, EACH PARTY ACKNOWLEDGES THAT IN THE EVENT
OF ANY ACTUAL OR THREATENED BREACH OF CERTAIN OF THE PROVISIONS OF THIS
AGREEMENT, THE REMEDY AT LAW WOULD NOT BE ADEQUATE, AND THEREFORE INJUNCTIVE OR
OTHER INTERIM RELIEF MAY BE SOUGHT IMMEDIATELY TO RESTRAIN SUCH BREACH.  IF THE
TRIBUNAL SHALL NOT HAVE BEEN APPOINTED, EITHER PARTY MAY SEEK INTERIM RELIEF
FROM A COURT HAVING JURISDICTION IF THE AWARD TO WHICH THE APPLICANT MAY BE
ENTITLED MAY BE RENDERED INEFFECTUAL WITHOUT SUCH INTERIM RELIEF. UPON
APPOINTMENT OF THE TRIBUNAL FOLLOWING ANY GRANT OF INTERIM RELIEF BY A COURT,
THE TRIBUNAL MAY AFFIRM OR DISAFFIRM SUCH RELIEF, AND THE PARTIES WILL SEEK
MODIFICATION OR RESCISSION OF THE COURT ACTION AS NECESSARY TO ACCORD WITH THE
TRIBUNAL’S DECISION.


(F) EACH PARTY WILL BEAR ITS OWN ATTORNEYS FEES AND COSTS INCURRED IN CONNECTION
WITH THE RESOLUTION OF ANY DISPUTE IN ACCORDANCE WITH THIS SCHEDULE A.

 

 

9

--------------------------------------------------------------------------------
